Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/28/2021.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0283771 (SHIN).
	With respect to claim 1, SHIN shows a refrigerator comprising a lid section (100, Fig.4) inside the refrigerator, the lid section being configured to: cover an opening of a container (200) slidable into the refrigerator; decrease distance between the lid section and the container in conjunction with the container being slid in; and when the container (200) is housed inside the refrigerator, be in contact with the container (Fig.7).  

With respect to claim 5, wherein the rotation member (800) is a gear engaged with the arm (600), and 26Attorney Docket No.: US8155419J00323 the arm moves the lid section (100) in conjunction with the gear being rotated (section 0145).
With respect to claim 4, alternatively the rotation member is 720, and arm is (800 and 710); wherein the container includes a protrusion (240, Fig.4) configured to abut the rotation member (720) when the container is slid in, and the rotation member (720) is rotated by the rotation member abutting the protrusion (section 0158).  
4.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0300276 A1 (Nuss).
	With respect to claim 1, Nuss shows a refrigerator comprising a lid section (240, Fig.3) inside the refrigerator, the lid section (240) being configured to: cover an opening of a container (230, Fig.3, Fig.5) slidable into the refrigerator; decrease distance between the lid section and the container in conjunction with the container being slid in; and when the container is housed inside the refrigerator, be in contact with the container (Fig.5, Fig.6, section 0044, 0045).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HIWOT E TEFERA/Examiner, Art Unit 3637